COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                          ORDER DENYING MOTION FOR REHEARING

Appellate case name:     State of Texas v. Zena Collins Stephens
                         Ex parte Zena Collins Stephens

Appellate case numbers: 01-19-00209-CR, 01-19-00243-CR

Trial court case number: 18DCR0152

Date motion filed:       August 14, 2020

Trial court:             344th District Court of Chambers County

       Appellee Zena Collins Stephens filed a motion for rehearing of this Court’s July 9, 2020
opinion. The motion for rehearing is denied.
       It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly______
                    Acting individually  Acting for the Court

Panel consists of Chief Justice Radack and Justices Kelly and Goodman.

Justice Goodman, dissenting.



Date: __October 6, 2020_______